DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted May 25, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5, 6, 8, 14, and 16-19 are currently pending.

Allowable Subject Matter
Claims 1-3, 5, 6, 8, 14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: no single limitation distinguishes over the prior art of record. Rather, the combination of limitations is distinguishing, with the most notable set forth in the May 25, 2021 claim submission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476